Exhibit 10.45

 

XENETIC BIOSCIENCES INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is entered into as
of this 26th day of October, 2017 by and between Xenetic Biosciences, Inc., a
Nevada corporation with a principal place of business in Lexington,
Massachusetts (the “Company”), and Jeffrey Eisenberg, an individual (the
“Executive”).

 

WHEREAS, the Company and Executive previously entered into an employment
agreement on December 1, 2016 to employ Executive as the Chief Operating Officer
of the Company (the “Prior Agreement”);

 

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement in its entirety to employ Executive as the Chief Executive Officer of
the Company on the terms and conditions contained in this Agreement.

 

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the Company and the Executive hereby agree to amend and restate
the Prior Agreement and the parties mutually agree as follows:

 

Section 1. Term of Employment.

 

(a)             General. The Company will employ Executive, and Executive will
be employed by the Company, for the period set forth in Section 1(b), in the
positions set forth in Section 2, and upon the other terms and conditions herein
provided commencing on October 26, 2017 (the “Effective Date”).

 

(b)             Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on the first anniversary thereof, unless earlier terminated as provided
in Section 7. The Initial Term shall automatically be extended for successive
one year periods (each, an “Extension Term” and, collectively with the Initial
Term, the “Term”), unless either party hereto gives notice of non-extension to
the other no later than 90 days prior to the expiration of the then-applicable
Term. The Executive’s employment with the Company shall be “at will,” meaning
that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason.

 

(c)             Location. During the Term, the Executive’s principal place of
employment shall be in Miami, Florida or Lexington, MA, at the discretion of the
Executive. The Executive acknowledges that Executive’s duties and
responsibilities shall require the Executive to travel on business to the extent
reasonably necessary to fully perform Executive’s duties and responsibilities
hereunder.

 

Section 2. Duties and Exclusivity.

 

(a)             During the Term, the Executive (i) shall serve as Chief
Executive Officer of the Company, with responsibilities, duties and authority
customary for such position, subject to direction by the Board of Directors of
the Company (the “Board”), (ii) shall report directly to the Board; (iii) shall
devote substantially all the Executive’s working time and efforts to the
business and affairs of the Company and its subsidiaries; and (iv) agrees to
observe and comply with the Company’s rules and policies as adopted by the
Company from time to time. The Executive’s duties, responsibilities and
authority may include services for one or more subsidiaries of the Company.

 

(b)             Notwithstanding anything to the contrary in Section 2(a) above,
the Executive may (i) serve as a director, trustee or officer or otherwise
participate in not-for-profit educational, welfare, social, religious and civic
organizations; and (ii) with the advanced consent of the Board, serve on the
board of directors of other companies, to the extent that such other activities,
either individually or in the aggregate, do not inhibit or interfere with the
performance of the Executive’s duties under this Agreement. By approving this
Agreement, the Board consents to the Executive’s service as a director at Mabvax
Therapeutics, Inc.

 

(c)             Board Membership. Executive shall serve as a member of the Board
until the term of his directorship expires and he is not re-elected or his
earlier resignation or removal from the Board. During the Term, the Nominating
and Corporate Governance Committee will recommend the Executive for reelection
to the Board. Executive’s service as a Board member shall be without further
cash compensation. At the request of the Board, Executive shall resign from the
Board and any committees thereof effective immediately upon the termination of
Executive’s employment with the Company for any reason and, in the absence of
any other written resignation proffered to the Board, this Agreement shall
constitute such a written resignation.

 

 

 



 1 

 

 

(d)             Exclusivity. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person which would prevent, or be violated by,
the Executive entering into this Agreement or carrying out his duties hereunder;
(iii) the Executive is not bound by any agreement with any previous employer or
other party to refrain from (A) competing with the business of, or (B)
soliciting the customers of, that employer or party, in each case, which would
be violated by your employment with the Company; and (iv) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

(e)             Deemed Resignation. Upon termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned from all offices, if
any, then held with the Company or any of its subsidiaries, and, at the
Company’s request, Executive shall execute such documents as are necessary or
desirable to effectuate such resignations.

 

Section 3. Compensation.

 

(a)             Salary. In consideration of all of the services rendered by the
Executive under the terms of this Agreement, the Company shall pay to the
Executive a base salary at the annualized rate of Three Hundred Thousand Dollars
United States ($300,000.00) per annum, less payroll deductions and all required
withholdings. Executive’s Base Salary shall be subject to annual review and
upward adjustment only by the Board or a committee thereof, beginning in fiscal
2018. The Base Salary shall be paid in accordance with the customary payroll
practices of the Company in effect from time to time. The Executive’s salary, as
adjusted from time to time under this Section 3(a), is referred to as (“Base
Salary”).

 

(b)             Annual Bonus. With respect to each Company fiscal year that ends
during the Term, commencing with fiscal year 2017, the Executive shall be
eligible to receive an annual performance-based cash bonus (the “Annual Bonus”)
which shall be payable based upon the attainment of individual and/or Company
performance goals established by the Board or a committee thereof. The target
amount of such Annual Bonus shall equal 50% of Executive’s Base Salary in the
year to which the Annual Bonus relates, provided that the actual amount of the
Annual Bonus may be greater or less than such target amount (the “Target
Bonus”). Each Annual Bonus, if any, for a fiscal year shall be payable, less
payroll deductions and all required withholdings, not later than the fifteenth
day of the third month following the end of such year. Except as provided in
Section 7, notwithstanding any other provision of this Section 3(b), no bonus
shall be payable with respect to a Company fiscal year unless the Executive
remains continuously employed with the Company until the last day of such year.

 

(c)             Reimbursement of Expenses. The Company will promptly reimburse
Executive for all reasonable out-of-pocket business expenses that are incurred
by Executive in furtherance of the Company’s business in accordance with the
Company’s policies with respect thereto as in effect from time to time. Without
limiting the foregoing, the Company shall reimburse the Executive for the
Executive’s reasonable travel and lodging expenses in connection with the
Executive’s travel for business purposes between his primary residence in
Miami-Dade County, Florida and Lexington, Massachusetts or other business
locations of the Company and its subsidiaries and the Company shall withhold
from such payment all amounts required to be deducted or withheld under
applicable law. The Executive shall be reimbursed by the Company for the
reasonable attorneys’ fees and costs incurred by him in connection with the
negotiation and preparation of this Agreement (and related equity award
documentation), up to a maximum of $5,000 provided that the Executive shall
submit invoices to the Company within ninety (90) days of incurrence of the
expense, and the Company shall reimburse Executive within sixty (60) days
thereafter.

 

(d)             Fringe Benefits. In addition to any benefits provided by this
Agreement, Executive shall be entitled to participate generally in all employee
benefit, welfare and other plans, practices, policies and programs and fringe
benefits maintained by the Company from time to time on a basis no less
favorable than those provided to other similarly-situated executives of the
Company. The Executive understands that, except when prohibited by applicable
law, the Company’s benefit plans and fringe benefits may be amended, enlarged,
diminished or terminated prospectively by the Company from time to time, in its
sole discretion, and that such shall not be deemed to be a breach of this
Agreement. Regardless of where the Executive is based, the Company shall procure
and pay for a comprehensive health check for the Executive once per year during
the Term, until the termination of the Executive’s employment, to be carried out
by a medical professional agreeable to the Executive (acting reasonably).

 

(e)             Vacation. Executive shall be entitled to accrue four (4) weeks
of paid vacation days per year in accordance with and subject to the terms of
the Company’s vacation policy applicable to other executive officers of the
Company, as it may be amended prospectively from time to time.

 

 

 



 2 

 

 

Section 4. Insurance; Indemnification.

 

During Executive’s employment with the Company, the Company shall maintain the
insurance it currently has with respect to (i) directors’ and officers’
liability, (ii) errors and omissions and (iii) general liability insurance
providing coverage to Executive to the same extent as other senior executives
and directors of the Company. Executive’s coverage under such insurance shall
terminate upon Executive’s leaving of the Company’s employ for any reason. The
Executive will be entitled to indemnification with respect to Executive’s
services provided hereunder pursuant to Nevada law, the terms and conditions of
Company’s articles of incorporation and/or bylaws, Company’s directors and
officers (“D&O”) liability insurance policy, and Company’s standard
indemnification agreement for directors and officers as executed by Company and
Executive.

 

Section 5. Equity Awards.

 

(a)             Restricted Stock Unit Grant. The Company shall grant to the
Executive on the Effective Date restricted stock units (the “RSUs”) under the
Company’s Amended and Restated Xenetic Biosciences, Inc. Equity Incentive Plan,
adopted by the Board of Directors on October 11, 2017, as amended from time to
time (the “Plan”) for 50,000 shares of the Company’s common stock. The RSUs
shall vest one-third upon the first anniversary of the Effective Date, one-third
upon the second anniversary of the Effective Date and one-third upon the third
anniversary of the Effective Date, provided the Executive remains employed with
the Company on the applicable vesting date and further provided that, in the
event of (i) a Change in Control, as defined in the Plan, while Executive is
employed by the Company, any unvested portion of the RSUs shall vest immediately
upon the Change in Control, or (ii) a termination of this Agreement by the
Company under Section 7(b) or the Executive under Section 7(c), any unvested
portion of the RSUs shall vest immediately upon such termination. The RSUs
(including the distribution of any shares of the Company’s common stock issuable
pursuant thereto) shall be subject to the terms of the Plan, and a Restricted
Stock Unit Agreement in a form acceptable to the Committee, which shall include
the terms provided herein. The Company represents and warrants to the Executive
that (i) this Agreement and the RSUs have been duly authorized by the Company’s
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) and are the valid and binding obligations of the Company,
enforceable in accordance with their respective terms; and (ii) the grant of the
RSUs does not violate applicable law or Nasdaq listing requirements.

 

(b)             Delivery of Shares. The Restricted Stock Unit Agreement
described in Section 5(a) shall require the Company to deliver shares of
Company’s Common Stock (as defined in the Plan) in satisfaction of the vested
RSUs granted under such Agreement to the Participant or direct its transfer
agent to register such shares in book entry form, upon, but in no event later
than thirty (30) days following, the earlier of: (i) Participant’s “separation
from service” as defined for purposes of Code Section 409A (as defined below),
or (ii) a Change in Control that constitues a change in the ownership of,
effective control of, or a change in the ownership of a substantial portion of
the assets of, the Company within the meaning of Code Section 409A
(collectively, the “Delivery Event”); provided, however, that the delivery of
shares shall be delayed until the earlier of (A) six months following separation
from service, or (B) the Participant’s death, if necessary to comply with the
requirements of Code Section 409A. All shares underlying vested Restricted Stock
Units shall be delivered to Participant upon a Delivery Event regardless as to
the reason triggering such Delivery Event (including the reason the
Participant’s service is terminated).

 

(c)             Stock Option Grant. The Company shall grant to Executive on the
Effective Date a stock option to purchase 250,000 shares of common stock of the
Company (the “Option”) under the Plan at an exercise price equal to the fair
market value of the Company’s common stock on the grant date. Fifty percent of
the Option shall vest one-third upon the first anniversary of the Effective
Date, one-third upon the second anniversary of the Effective Date and one-third
upon the third anniversary of the Effective Date, a portion of the Option to
purchase 100,000 shares of common stock of the Company shall vest upon the
achievement of key clinical milestones for XBIO-101 as further described in the
Option award agreements, and a portion of the Option to purchase 25,000 shares
of common stock of the Company shall vest upon the achievement of key
development milestones related to PSA as further described in the Option award
agreements, provided the Executive remains employed with the Company on the
applicable vesting date and further provided that, in the event of (i) a Change
in Control, as defined in the Plan, while Executive is employed by the Company,
any unvested portion of the Option shall vest immediately upon the Change in
Control, or (ii) a termination of this Agreement by the Company under Section
7(b) or the Executive under Section 7(c), any unvested portion of the Option
shall vest immediately upon such termination. Notwithstanding the foregoing in
no event may (i) Executive exercise the Option prior to the Company receiving
shareholder approval of an increase in the number of shares of common stock
authorized under the Plan which amendment to the Plan shall include provision
for the issuance of shares of common stock underlying the Option; and (ii) if
shareholder approval is not obtained for any reason on or prior to October 11,
2018, the Option shall be cancelled and of no further force and effect. A
cancellation of the Option shall in no event be deemed a breach of this
Agreement. The Option shall be evidenced in writing by, and subject to the terms
and conditions of, the Plan or such new plan covering the Option with terms that
are the same as or materially similar to the terms of the Plan and, except as
otherwise set forth herein, the Company’s standard form of stock option
agreement, which agreement shall expire ten (10) years from the date of grant
except as otherwise provided herein, in the stock option agreement or the Plan.
The Executive shall be eligible to receive from time to time additional equity
awards under the Plan. The Company represents and warrants to the Executive that
(i) this Agreement and the Option have been duly authorized by the Company’s
Board of Directors or a committee thereof and are the valid and binding
obligations of the Company, enforceable in accordance with their respective
terms, including the Company’s right to terminate the Option if no stockholder
consent is obtained in a timely manner; and (ii) the grant of the Option does
not violate applicable law or Nasdaq listing requirements.

 

 

 



 3 

 

 

(d)             Extension of Exercise Period. Except with respect to the
Incentive Stock Option granted to the Executive on December 2, 2016, all options
previously granted to Executive are hereby amended to, and all options granted
in the future shall allow Executive upon termination of employment for any
reason other than Cause to exercise the vested stock options for a period of the
lesser of twelve months following termination or the 10 year expiration date set
forth in the option agreement.

 

(e)             Sale of Shares. Executive agrees that he will not loan or pledge
any securities of the Company owned by him or which he may accrue in the future
through Options or other equity awards as collateral for any indebtedness except
with the Committee’s approval.

 

Section 6. Compliance with Company Policy.

 

During the Term, the Executive shall observe all Company rules, regulations,
policies, procedures and practices in effect from time to time, including,
without limitation, such policies and procedures as are contained in the Company
policy and procedures manual, as may be amended or superseded from time to time.

 

Section 7. Termination of Employment.

 

Executive’s employment with the Company may be terminated during Term of this
Agreement for any of the following reasons:

 

(a)             By The Company For Cause. At any time during the Term, the
Company may terminate Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean the occurrence of any of the following
events: (i) conduct by Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by Executive of a felony or
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or
conduct by Executive that would reasonably be expected to result in material
injury to the Company if he were retained in his position; (iii) continued,
willful and deliberate non-performance by Executive of his duties hereunder
(other than by reason of Executive’s physical or mental illness, incapacity or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Company; (iv) a material breach by
Executive of any of the provisions contained in Section 9 of this Agreement; (v)
a material violation by Executive of the Company’s employment policies which has
continued for more than thirty (30) days following written notice of such
violation from the Company; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials. In the case of any
termination for Cause, the Company shall provide written notice to the Executive
setting forth the acts, circumstances and bases that constitute Cause for
termination.

 

(b)             By The Company Without Cause.

 

At any time during the Term, the Company may terminate Executive’s employment
hereunder without Cause. For purposes of this Agreement, non-renewal of the Term
by the Company other than due to Cause shall be treated as a termination of the
Executive’s employment without Cause.

 

(c)             By The Executive.

 

At any time during the Term, Executive may terminate his employment hereunder
for any reason, including but not limited to Good Reason. For purposes of this
Agreement, “Good Reason” shall mean that Executive has complied with the “Good
Reason Process” (hereinafter defined) following the occurrence of any of the
following events: (i) a substantial diminution or other substantive adverse
change, not consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; (ii) a breach by the
Company of any of its other material obligations under this Agreement, including
but not limited to failure of the Company to make any material payment or
provide any material benefit under this Agreement, (iii) the cancellation of the
Option due to the failure of the Company to receive shareholder approval of an
increase in the number of shares of common stock authorized under the Plan which
amendment to the Plan shall include provision for the issuance of shares of
common stock underlying the Option, on or prior to October 11, 2018; or (iv) a
change in the geographic location at which Executive must perform his services
as provided under this Agreement to a location more than thirty miles from the
locations selected by the Executive for providing his services from time to time
as provided under Section 1(c). A change in the employment of Executive to
another affiliate of Company does not in and of itself constitute “Good Reason”
(i.e., absent any of the acts, circumstances or bases set forth in (i) through
(iv) of this Section 7(c)). “Good Reason Process” shall mean that (A) Executive
reasonably determines in good faith that a “Good Reason” event has occurred; (B)
Executive notifies the Company in writing of the occurrence of the Good Reason
event within ninety (90) days of the occurrence of such event; (C) Executive
cooperates in good faith with the Company’s efforts, for a period not less than
sixty (60) days following such notice, to modify Executive’s employment
situation in a manner acceptable to Executive and Company; (D) notwithstanding
such efforts, one or more of the Good Reason events continues to exist and has
not been modified in a manner acceptable to Executive; and (E) Executive
terminates his employment no later than sixty (60) days after the end of the
sixty (60) day cure period. If the Company cures the Good Reason event in a
manner acceptable to Executive during the sixty (60) day period, Good Reason
shall be deemed not to have occurred.

 

 

 



 4 

 

 

(d)             Right to Severance.

 

In the event the Company terminates Executive’s employment Without Cause or the
Executive terminates employment for Good Reason as provided in Section 7(c) and
if Executive executes and does not revoke during any applicable revocation
period a general release of all claims against the Company and its affiliates in
a form acceptable to the Company (a “Release of Claims”) within a reasonable
period of time specified by the Company and in compliance with applicable law,
following such termination, then in addition to any accrued obligations payable
under Section 7(e)(i) below, the Company shall:

 

(i)              Pay to the Executive, within thirty (30) days following the
date of termination, an amount equal to one times Executive’s Base Salary
(determined after disregarding any reduction in Base Salary that constitutes
Good Reason), less payroll deductions and all required withholdings;

 

(ii)            Pay to the Executive an amount equal to the product of (A) the
amount of the Annual Bonus that would have been payable to the Executive
pursuant to Section 3(b) if the Executive was still employed as of December 31st
of the then current fiscal year in respect of the fiscal year in which
employment termination occurs based on the Company’s achievement against the
performance goals applicable to such year (after deeming any individual goals to
be met at the target level), and (B) the ratio of (x) the number of days elapsed
during the fiscal year during which such termination of employment occurs on or
prior to the date of such termination to (y) 365, payable as of the same time as
annual bonuses are paid to other senior executives; and

 

(iii)          Notify Executive of any right to continue group health plan
coverage sponsored by the Company immediately prior to Executive’s date of
termination pursuant to the provisions of applicable law including, but not
limited to, the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”). If Executive elects to receive such continued
healthcare coverage, the Company shall directly pay, or reimburse Executive for,
the premium for Executive and Executive’s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following such employment termination through the earlier of (i)
the last day of the month during the first twelve months following the date of
termination, following the date the Release of Claims becomes effective and
irrevocable and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s).
Executive shall notify the Company immediately if Executive becomes covered by a
group health plan of a subsequent employer. After the Company ceases to pay
premiums pursuant to this subsection, Executive may, if eligible, elect to
continue healthcare coverage at Executive’s expense in accordance the provisions
of COBRA or other applicable law.

 

For purposes of this Section 7(d), Executive’s termination of employment at the
end of the Term following an earlier notice of nonrenewal by the Company shall
be treated as a termination of the Executive’s employment by the Company without
Cause as of the last day of the Term.

 

(e)             Upon a termination of the Executive’s employment for any reason,
(i) the Executive shall be entitled to receive: (A) any portion of the
Executive’s Base Salary through the date of employment termination not
theretofore paid, (B) the Annual Bonus owed to the Executive under Section 3(b)
if it remains unpaid as of the date of such termination, (C) any expenses owed
to the Executive under Section 3(c) above, (D) any accrued but unused vacation
pay owed to the Executive pursuant to Section 3(e) above, and (E) any amount
arising from the Executive’s participation in, or benefits under, any employee
benefit plans, programs or arrangements under Section 3(e), which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.

 

(f)              The payments and benefits described in this Section 7 shall be
the only payments and benefits payable in the event of the Executive’s
termination of employment for any reason.

 

Section 8. Survival of Obligations.

 

The obligations of the Executive as set forth in Section 4, Section 7 and
Sections 9 through 17 below shall survive the term of this Agreement and the
termination of Executive’s employment hereunder regardless of the reason(s)
therefor.

 

 

 



 5 

 

 

Section 9. Non-Competition and Conflicting Employment.

 

(a)             During the Term, the Executive shall not, directly or
indirectly, either as an Executive, employer, employee, consultant, agent,
principal, partner, officer, director, shareholder, member, investor or in any
other individual or representative capacity, engage or participate in any
business or business related activity of any kind that is in competition in any
manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Executive’s employment. For these purposes, the current business of
the Company is described in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2016. The Executive also agrees that, during his
employment with the Company, he will not engage in any other activities that
materially conflict with his obligations to the Company, it being understood
that activities approved by the Board under Section 2(b) or otherwise in writing
shall not be considered to violate this Section 9(a).

 

(b)             As a material inducement to the Company to continue the
employment of the Executive, and in order to protect the Company’s Confidential
Information and good will, the Executive agrees that:

 

(i)              For a period of twelve (12) months following termination of the
Executive’s employment with the Company or its affiliates for any reason,
Executive will not directly or indirectly solicit or divert or accept business
relating in any manner to Competing Products or to products, processes or
services of the Company, from any of the customers or accounts of the Company
with which the Executive had any contact as a result of Executive’s employment
with the Company; and

 

(c)             For a period of twelve (12) months after termination of
Executive’s employment with the Company or its affiliates for any reason,
Executive will not (A) render services directly or indirectly, as an Executive,
consultant or otherwise, to any Competing Organization in connection with
research on or the acquisition, development, production, distribution, marketing
or providing of any Competing Product, or (B) own any interest in any Competing
Organization except as an investor or stockholder of more than 2% of the equity
securities of any entity:

 

(i)              “Competing Products” means any product, process, or service of
any person or organization other than the Company, in existence or under
development (a) which is identical to, substantially the same as, or an adequate
substitute for any product, process or service of the Company in existence or
under development, based on any patent or patent application (provisional or
otherwise), or other intellectual property of the Company about which the
Executive acquires Confidential Information, and (b) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such product, process or
service of the Company; and

 

(ii)            “Competing Organization” means any person or organization,
including the Executive, engaged in, or about to become engaged in, research on
or the acquisition, development, production, distribution, marketing or
providing of a Competing Product.

 

(d)             The parties agree that the Company is entitled to protection of
its interests in these areas. The parties further agree that the limitations as
to time, geographical area, and scope of activity to be restrained do not impose
a greater restraint upon Executive than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Executive and injunctive relief against
Executive for the breach or violation or continued breach or violation of this
Covenant. The Executive agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 9 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the circumstances, and as so reduced or modified, the parties
hereto agree that the restrictions of this Section 9 shall remain in full force
and effect. The Executive further agrees that if a court of competent
jurisdiction determines that any provision of this Section 9 is invalid or
against public policy, the remaining provisions of this Section 9 and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

 

Section 10. Confidentiality.

 

(a)             (a) Executive recognizes and acknowledges that he will have
access to certain information of members of the Company and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company. The parties agree that the Company has
a legitimate interest in protecting the Confidential Information , as defined
below. The parties agree that the Company is entitled to protection of its
interests in the Confidential Information. The Executive shall not at any time,
either during his employment and for seven (7) years after the termination of
his employment with the Company for any reason, or indefinitely to the extent
the Confidential Information constitutes a trade secret under applicable law,
disclose to others, use, copy or permit to be copied, except in pursuance of his
duties for and on behalf of the Company, its successors, assigns or nominees,
any Confidential Information of any member of the Company (regardless of whether
developed by the Executive) without the prior written consent of the Company.
Executive acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, that the Company shall be entitled to a recovery of
damages from Executive and/or to obtain an injunction against Executive for the
breach or violation, continued breach, threatened breach or violation of this
covenant.

 

 

 



 6 

 

 

(b)             As used herein, the term “Confidential Information” with respect
to any person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Executive shall maintain in confidence any Confidential Information
of third parties received as a result of his employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.

 

(c)             As used herein, “Confidential Information” with respect to the
Company means any Company proprietary information, technical data, trade
secrets, know-how or other business information disclosed to the Executive by
the Company either directly or indirectly in writing, orally or by drawings or
inspection or unintended view of parts, equipment, data, documents or the like,
including, without limitation:

 

(i)              Medical and drug research and testing results and information,
research and development techniques, processes, methods, formulas, trade
secrets, patents, patent applications, computer programs, software, electronic
codes, mask works, inventions, machines, improvements, data, formats, projects
and research projects;

 

(ii)            Information about costs, profits, markets, sales, pricing,
contracts and lists of customers, distributors and/or vendors and business,
marketing and/or strategic plans;

 

(iii)          Forecasts, unpublished financial information, budgets,
projections, and customer identities, characteristics and agreements as well as
all business opportunities, conceived, designed, devised, developed, perfected
or made by the Executive whether alone or in conjunction with others, and
related in any manner to the actual or anticipated business of the Company or to
actual or anticipated areas of research and development; and

 

(iv)           Executive personnel files and compensation information.

 

(d)             Notwithstanding the foregoing, Confidential Information as
defined in Sections 10(b) and (c) does not include any of the foregoing items
which (i) has become publicly known or made generally available to the public
through no wrongful act of Executive; (ii) has been disclosed to Executive by a
third party having no duty to keep Company matter confidential; (iii) has been
developed by Executive independently of employment with the company; (iv) has
been disclosed by the Company to a third party without restriction on
disclosure; (v) has been disclosed with the Company’s written consent, or (vi)
the Company’s investors, shareholders and other capital sources.

 

(e)             Executive hereby acknowledges and agrees that all Confidential
Information shall at all times remain the property of the Company.

 

(f)              Executive agrees that Executive will not improperly use or
disclose any Confidential Information, proprietary information or trade secrets
of any former employer or other person or entity with which Executive has an
agreement or duty to keep in confidence information acquired by Executive and
that Executive will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

 

(g)             Executive recognizes that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest of confidence and not to disclose it to any person,
firm or entity or to use it except as necessary in carrying out Executive’s work
for the Company consistent with Company’s agreement with such third party.

 

(h)             Executive represents and warrants that from the time of the
Executive’s first contact with the Company, Executive has held in strict
confidence all Confidential Information and has not disclosed any Confidential
Information directly or indirectly to anyone outside the Company, or used,
copied, published or summarized any Confidential Information, except to the
extent otherwise permitted under the terms of this Agreement.

 

 

 



 7 

 

 

(i)              Executive will not disclose to the Company or use on its behalf
any confidential information belonging to others and Executive will not bring
onto the premises of the Company any confidential information belonging to any
such party unless consented to in writing by such party.

 

Section 11. Inventions.

 

(a)             Attached hereto as Exhibit A is a list describing all ideas,
processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data rights, and claims related
to the foregoing, whether or not patentable, registrable or copyrightable, which
were conceived, developed or created by Executive prior to Executive’s
employment or first contact with Company (collectively referred to herein as
“Prior Inventions”), (A) which belong to Executive, (B) which relate to the
Company’s current or contemplated business, products or research and
development, and (C) which are not assigned to the Company hereunder. If there
is no Exhibit A or no items thereon, the Executive represents that there are no
such Prior Inventions. If in the course of Executive’s employment with the
Company, the Executive incorporates or embodies into a Company product, service
or process a Prior Invention owned by the Executive or in which the Executive
has an interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, world-wide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, service or process.

 

(b)             Executive agrees that Executive will promptly make full, written
disclosure to the Company and will hold in trust for the sole right and benefit
of the Company, and the Executive hereby assigns to the Company, or its
designee, all of the Executive’s right, title and interest in and to any and all
ideas, process, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data, rights and claims related
to the foregoing, whether or not patentable, registrable or copyrightable, which
Executive may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Executive is in the employ of the Company (collectively referred to herein as
“Intellectual Property Items”); and the Executive further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company’s anticipated business as of the end
of the Executive’s employment and which are conceived, developed or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, the Executive further acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of Executive’ employment and which are protectable by copyright
are works made for hire as that term is defined in the United States Copyright
Act.

 

(c)             Executive agrees to keep and maintain adequate and current
written records of all Intellectual Property Items made by Executive (solely or
jointly with others) during the term of Executive’s employment with the Company.
The records will be in the form of notes, sketches, drawings and any other
format that may be specified by the Company. The records will be available to,
and remain the sole property of, the Company at all times.

 

Section 12. Return of Company Property.

 

Executive agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company’s employ, Executive will deliver to
the Company (and will not keep originals or copies in Executive’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Executive or supplied to the Executive by the Company. Notwithstanding
the foregoing, it is understood that names and contacts in the Executive’s
address book acquired both prior to and during employment, including
shareholders of the Company, will remain property of the Executive who will not
be restricted from doing business with them subject to the limitations Sections
10 and 14 hereof and applicable law.

 

Section 13. Non-Solicitation.

 

Executive agrees that Executive shall not, during Executive’s employment or
other involvement with the Company and for a period of twelve (12) months
immediately following the termination of the Executive’s employment with the
Company, for any reason, whether with or without cause, (i) either directly or
indirectly solicit or take away, or attempt to solicit or take away executives
of the Company, either for the Executive’s own business or for any other person
or entity and/or (ii) either directly or indirectly recruit, solicit or
otherwise induce or influence any investor, lessor, supplier, customer, agent,
representative or any other person which has a business relationship with the
Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company .

 

 

 



 8 

 

 

Section 14. Publications.

 

Executive agrees that Executive will, in advance of publication, provide the
Company with copies of all writings and materials which Executive proposes to
publish during the term of Executive’s employment and for twenty-four (24)
months thereafter. Executive also agrees that Executive will, at the Company’s
request and sole discretion, cause to be deleted from such writings and
materials any information the Company believes discloses or will disclose
Confidential Information. The Company’s good faith judgment in these matters
will be final. The Executive will also, at the Company’ request and in its sole
discretion, cause to be deleted any reference whatsoever to the Company from
such writings and materials.

 

Section 15. Equitable Remedies.

 

Executive agrees that any damages awarded the Company for any breach of Sections
9 through 14 of this Agreement by Executive would be inadequate. Accordingly, in
addition to any damages and other rights or remedies available to the Company,
the Company shall be entitled to obtain injunctive relief from a court of
competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement. In the event that either party
commences litigation against the other under this Agreement the prevailing party
in said litigation shall be entitled to recover from the other all costs and
expenses incurred to enforce the terms of this Agreement and/or recover damages
for any breaches thereof, including without limitation reasonable attorneys’
fees.

 

Section 16. Representations and Warranties.

 

(a)             Executive represents and warrants as follows that: (i) Executive
has no obligations, legal or otherwise, inconsistent with the terms of this
Agreement or with the Executive’s undertaking a relationship with the Company;
and (ii) Executive has not entered into, nor will Executive enter into, any
agreement (whether oral or written) in conflict with this Agreement.

 

(b)             The Company represents and warrants to the Executive that this
Agreement and the RSUs and Options grant have been duly authorized by the
Company’s Board of Directors and are the valid and binding obligations of the
Company, enforceable in accordance with their respective terms.

 

Section 17. Miscellaneous.

 

(a)             Entire Agreement. This Agreement, the exhibits attached hereto,
and the RSUs and Option granted concurrently herewith under Section 5(a) hereof,
contain the entire understanding of the parties and supersede all previous
contracts, arrangements or understandings, express or implied, between the
Executive and the Company with respect to the subject matter hereof or his
engagement by the Company as Chief Executive Officer. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement or in the attached exhibits.

 

(b)             Section Headings. The section headings herein are for the
purpose of convenience only and are not intended to define or limit the contents
of any section.

 

(c)             Severability. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, the remainder of
this Agreement shall be amended to provide the parties with the equivalent of
the same rights and obligations as provided in the original provisions of this
Agreement.

 

(d)             No Oral Modification; Waiver or Discharge. No provisions of this
Agreement may be modified, waived or discharged orally, but only by a waiver,
modification or discharge in writing signed by the Executive and such officer as
may be designated by the Board of Directors of the Company to execute such a
waiver, modification or discharge. No waiver by either party hereto at any time
of any breach by the other party hereto of, or failure to be in compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

 

(e)             Invalid Provisions. Should any portion of this Agreement be
adjudged or held to be invalid, unenforceable or void, such holding shall not
have the effect of invalidating or voiding the remainder of this Agreement and
the parties hereby agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement

 

 

 



 9 

 

 

(f)              Execution In Counterparts. The parties may sign this Agreement
in counterparts, all of which shall be considered one and the same instrument.
Facsimile transmissions, or electronic transmissions in .pdf format, of any
executed original document and/or retransmission of any executed facsimile or
.pdf transmission shall be deemed to be the same as the delivery of an executed
original of this Agreement.

 

(g)             Governing Law And Performance. This Agreement shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the Commonwealth of Massachusetts, without giving effect to any choice of law or
conflict of law provision or rule (whether of the Commonwealth of Massachusetts
or any other jurisdiction) that would cause the application of the law of any
jurisdiction other than the Commonwealth of Massachusetts. Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts. By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. ANY
ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF COMPANY AND EXECUTIVE
WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

(h)             Successor and Assigns. This Agreement shall be binding on and
inure to the benefit of the successors in interest of the parties, including, in
the case of the Executive, the Executive’s heirs, executors and estate. The
Executive may not assign Executive’s obligations under this Agreement. Any
successor to the Company (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise) to all or substantially all of
the Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 17(h) or which becomes bound by the terms of this
Agreement by operation of law.

 

(i)              Notices. Any notices or other communications provided for
hereunder may be made by hand, by certified or registered mail, postage prepaid,
return receipt requested, or by nationally recognized express courier services
provided that the same are addressed to the party required to be notified at its
address first written above, or such other address as may hereafter be
established by a party by written notice to the other party. Notice shall be
considered accomplished on the date delivered, three days after being mailed or
one day after deposit with the express courier, as applicable.

 

Section 18. Section 409A.

 

(a)             It is intended that any compensation or benefits under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b), and
this Agreement will be construed to the greatest extent possible as consistent
with those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Section 409A, the Executive’s right to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Severance benefits under Section 7(d) shall not commence until the Executive has
a “separation from service” for purposes of Section 409A.

 

(b)             To the extent that any reimbursement of expenses or in-kind
benefits constitutes deferred compensation under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.

 

(c)             If the Executive is deemed at the time of his separation from
service to be a specified employee for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the compensation
and benefits to which the Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of the Executive’s termination benefits shall be provided
to the Executive immediately after the earlier of (A) the expiration of the
six-month period measured from the date of the Executive’s separation from
service with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (B) the date of the Executive’s death
in a lump sum, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

 

 

 



 10 

 

 

Section 19. Limitation of Payments upon Certain Events.

 

(a)             Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or distribution Executive would
receive pursuant to this Agreement or otherwise (“Payment”) would (a) constitute
a “parachute payment” within the meaning of Section 280G of the Code), and (b)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
alternative forms of payment would maximize Executive’s after-tax proceeds: (i)
payment in full of the entire amount of the Payment (a “Full Payment”), or (ii)
payment of only a part of the Payment so that Executive receives that largest
Payment possible without being subject to the Excise Tax (a “Reduced Payment”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax (all computed at the highest
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment, notwithstanding that all or some portion the Payment may be subject to
the Excise Tax.

 

(b)             The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the date the first
Payment is due shall make all determinations required to be made under this
Section 19. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the transaction, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

(c)             The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive at such time as
requested by the Company or Executive. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Payment, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement under seal as of the date and year first above written.

  

Company:

 

Xenetic Biosciences Inc.,

 

/s/ James Parslow

By: James Parslow

Chief Financial Officer

Executive:

 

 

 

/s/ Jeffrey Eisenberg

By: Jeffrey Eisenberg

 

 

 

 

 



 11 

